Citation Nr: 0424003	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-09 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUE

Entitlement to an increased evaluation for blunting of the 
right costophrenic angle, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 2001, by the Jackson, Mississippi Regional Office 
(RO), which denied the veteran's claim of entitlement to a 
rating in excess of 10 percent for blunting of the right 
costophrenic angle.  The veteran perfected a timely appeal to 
that decision.  The veteran and his wife appeared and offered 
testimony before a hearing officer at the RO in November 
2002.  A transcript of that hearing is of record.  

On May 4, 2004, the veteran appeared and offered testimony at 
a hearing before the undersigned Veterans Law Judge in 
Washington, D.C.  A transcript this hearing is of record.  At 
his hearing, the veteran submitted additional evidence, and 
waived his right to initial review by the RO.  See 38 C.F.R. 
§ 20.1304 (2003).  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating claim on appeal.  

2.  On pulmonary function testing (PFT) in February 2001, the 
veteran's Forced Expiratory Volume in one second (FEV-1) was 
52% of predicted, and his FEV-1/FVC ration was 50% of 
predicted.  The veteran's Diffusion Capacity of the Lung for 
Carbon Monoxide (DLCO) was reported to be 26% of predicted 
value.  

3.  A pulmonary function test (PFT), dated in April 2001, 
reflected FEV-1 of 59.8% of predicted value, and FEV-1/FVC of 
49% predicted.  DLCO was 32% of predicted value.  


CONCLUSION OF LAW

With the resolution of all reasonable doubt in favor of the 
veteran, the Board finds that the criteria for a 60 percent 
disability rating, but no higher, for blunting of the right 
costophrenic angle have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic 
Code 6843 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA).  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  In addition, VA promulgated 
regulations to implement the provisions of the law.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with a medical examination.  The available 
medical evidence is sufficient for an adequate determination 
of the veteran's claim for an increased rating for his lung 
disorder.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  

Factual Background.  The service medical records indicate 
that the veteran was seen at an outpatient clinic on August 
10, 1966, with a slightly elevated temperature and a few 
scattered rales in his chest.  He was admitted to the upper 
respiratory infection ward and subsequently given a diagnosis 
of streptococcic lobar pneumonia.  On August 15, 1966, the 
veteran was discharged and returned to duty.  Subsequently, 
in November 1966, the veteran was admitted to the Emergency 
Clinic at Kimbrough Army Hospital, Fort Meade, Maryland, with 
complaints of chest pains.  Chest x-rays showed an 
indistinctness about the right cardiac border, with linear 
densities about this same area aligned about the right middle 
lobe of the right costophrenic sinus, and with evidence of 
possible pleural effusion, and associated pneumonic 
infiltrate.  Additional x-rays were recommended.  In December 
1966, x-rays showed residual blunting of the right 
costophrenic angle.  The markings at the right lung base were 
prominent.  These findings were believed to be chronic in 
nature.  During a clinical visit in May 1967, the veteran 
complained of symptoms of a chest cold, including pain 
radiating from the middle lung to the lower lung for the past 
four days.  The clinical impression was chest cold.  The 
veteran was given medication and returned to duty.  A May 
1968 separation examination noted that the veteran had had 
pain in his chest, had been treated and that there were no 
sequelae.  A chest x-ray associated with that examination was 
essentially normal.  

The veteran filed his initial claim in November 1973 stating 
that he had had pneumonia in service in 1966 and that 
thereafter he was more susceptible to colds, which "always" 
turned into pneumonia.  By a rating action in February 1974, 
service connection was granted for blunting of the right 
costophrenic angle, and a 10 percent disability rating was 
assigned effective from November 1973.  

Medical evidence of record, including VA as well as private 
treatment reports, dated from August 1978 through December 
1990, reflect that the veteran received ongoing clinical 
evaluation and treatment for chronic lung problems, including 
complaints of chest pain and shortness of breath.  Of record 
is a medical statement from his private physician, Dr. 
Brantley B. Pace, dated in August 1978, wherein he stated 
that the veteran had had a chronic lung problem dating back 
to 1966, while he was going through basic training at Fort 
Polk, Louisiana.  The chest pains had continued 
intermittently since that time with increasing shortness of 
breath, coughing, and sharp pleuritic pains, especially at 
night.  He had been a two- pack-per-day cigarette smoker for 
much of his life, but reportedly had stopped recently.  
Although he had been hospitalized for both pneumothoraces, 
and chest tubes had been inserted and the lung re-inflated, 
he continued to have intense shortness of breath, cough, and 
chest pain.  Dr. Pace opined that the veteran's lung disorder 
dated back to his initial lung problems in 1966, stating that 
the disorder had gradually increased and would continue to 
increase in the future and that the veteran would eventually 
become disabled due to this disorder.  

A September 1978 hospital discharge report from the VA 
Hospital in Jackson, Mississippi, noted that the veteran had 
been admitted with an acute onset of shortness of breath 
approximately six hours prior to admission.  A chest x-ray 
revealed a 50 percent right pneumothorax.  Pertinent medical 
history noted that he had had his first pneumothorax on the 
right side two months previously and that he had had a 
pneumothorax on his left side six years before.  Since that 
time he had had no further problems with his left chest.  On 
this admission, a chest tube was inserted for his 50 percent 
recurrent right pneumothorax.  His chest tube was pulled on 
the third day, and films, after pulling the tube, revealed 
the lungs to be fully expanded.  It was suggested that the 
veteran undergo surgery, including a right blebectomy and 
pleural abrasion, but the veteran postponed a decision at 
that time.  

A VA disability evaluation examination in September 1978 
noted a complaint of an occasional sharp pain over the area 
where a chest tube had been inserted.  This was believed to 
be pleural irritation from the tube, which was expected to 
fully resolve.  The veteran complained of feeling slightly 
fatigued and sometimes short of breath since his latest 
hospitalization.  There was no history of clubbing, cyanosis, 
or edema or of any other lung diseases or pulmonary problems.  
The veteran reported that he had stopped smoking about four 
weeks before.  Spirometric studies revealed a mild to 
moderate restrictive ventilatory impairment in a patient with 
abnormal diffusing capacity and arterial hypoxemia.  An x-ray 
in December 1978 demonstrated no active cardiopulmonary 
disease.  The dense nodule within the right lower lung field 
was again unchanged and was felt to represent a granuloma.  
In providing his diagnosis, the examiner noted that no 
persistent abnormality had been found in his examination, 
other than a mild restricted ventilatory abnormality.  

Of record is a "Medical Statement for Pension," from Dr. 
Pace, dated in April 1980, wherein the physician provided the 
following diagnoses: extensive chronic lung disease with bleb 
formation, emphysema, and four instances of pneumothorax, one 
in the left lung and three on the right.  Dr. Pace noted that 
the veteran had severe shortness of breath, could not work, 
and had an incredible amount of disease for a man so young.  
He believed that exposure to toxic materials had to be 
considered as the cause.  

In a letter dated in August 1980, Dr. Pace reiterated the 
veteran's reported medical history, adding that the veteran 
had served in Thailand for approximately one year and during 
that time, had come into contact with toxic chemicals on 
numerous occasions.  Many times, when some of the substances 
leaked out into the air, his cargo would be destroyed because 
of the danger to personnel.  Approximately four years later, 
after separation from service, the veteran had his first 
pneumothorax.  Dr. Pace stated that in his experience with 
chronic lung disease, it was unusual to find such a degree of 
disease in a man as young as the veteran.  Having seen the 
veteran's lungs during an operative procedure, he had noted 
the presence of extensive disease, much more than what 
appeared on the chest films.  The veteran had numerous blebs 
about his chest and "literally thousands" of small scars 
about his chest.  Dr. Pace concluded that the veteran had 
extensive lung disease and believed that the damage to the 
veteran's chest had occurred during military service.  

On the occasion of a VA examination in September 1980, it was 
noted that the veteran had had a thoracotomy for 
emphysematous blebs and scar tissue.  Breath sounds were 
normal and there were no rales, rhonchi, or wheezes.  The 
chest expanded well with inspiration and expiration and there 
were no retractions.  Pulmonary function studies showed a 
slight obstructive ventilatory impairment, and chest x-rays 
showed no acute process.  The diagnoses were blunting of the 
right costophrenic angle and chronic obstructive pulmonary 
disease (COPD).  

In March 1983, Dr. Pace wrote to the veteran's service 
representative, noting the veteran's unusual medical history 
and adding that neither he nor the chest surgeon who had 
performed the thoracotomy had ever seen such a condition 
previously.  He stated his belief that some extremely toxic 
material had caused the lung condition and that a likely 
cause was an herbicide transported by the veteran in Vietnam.  

Accordingly, the veteran was examined in March 1983 by VA for 
Agent Orange exposure.  This study revealed that the veteran 
had never served in Vietnam, but only in Korea and Thailand, 
that the veteran reported smoking one and one-half packages 
of cigarettes daily from age 20, and that he had had no 
radiation exposure.  Relevant physical findings upon 
examination indicated the lungs were clear to percussion and 
auscultation.  The chest was scarred from tubing bilaterally 
and from a thoracotomy on the right.  A chest x-ray 
identified no active cardiopulmonary disease and found no 
significant change since September 1980.  

A VA disability evaluation examination in September 1988 
noted that the veteran had complained of right-sided pain, 
which became worse after heavy working, a chronic cough, and 
a mild shortness of breath.  He was able to walk up two 
flights of stairs.  His lungs were clear to auscultation and 
percussion with no rales, rhonchi or wheezes.  Scars were 
observed on his chest.  The diagnoses were history of 
bilateral pneumothorax, once on the left, four times on the 
right, status post chest tube drainage, and subsequent right 
thoracotomy; and bronchitis on the right.  A chest x-ray 
revealed that both lungs were clear of any acute process, but 
appeared slightly emphysematous.  There was a mild coarsening 
of interstitial markings demonstrated throughout both lung 
fields.  

In November and December 1990, the veteran underwent 
treadmill tests for evaluation of angina pectoris and sick 
sinus syndrome.  The first test was terminated due to 
elevated blood pressure and the second due to fatigue, 
weakness, and shortness of breath.  It was recommended that 
his blood pressure be controlled and that he stop smoking.  
In November 1990, the veteran was hospitalized with 
complaints of exertional presyncope and chest discomfort.  

In March 1995, the Board requested the opinion of an 
independent medical expert.  The request was directed to 
Richard L. Lubman, M.D., a specialist in Pulmonary and 
Critical Care Medicine at the University of Southern 
California in Los Angeles, California.  Dr. Lubman noted that 
the veteran [has] a history of recurrent spontaneous 
pneumothorax and COPD; he stated that the latter, and 
possibly the former, are most likely due to his long use of 
cigarettes rather than an episode of pneumonia he suffered in 
1966.  It is unlikely that his "pulmonary bleb disease" or 
any current pulmonary disorder is causally related to service 
or the service-connected residuals of pneumonia based on the 
information available in the medical records.  Dr. Lubman 
explained that investigation of the veteran's current 
pulmonary status appears to be medically warranted.  However, 
it is unlikely that any new information thus obtained would 
affect the opinions expressed concerning the relationship 
between the veteran's service-related illness and current 
pulmonary disease.  

The veteran's claim for an increased rating for his 
respiratory disorder was received in February 1999.  In 
conjunction with his claim, the veteran was afforded a VA 
compensation examination in March 1999, at which time he 
indicated that he was currently working as a truck driver and 
loading and unloading of merchandise was a problem because of 
exertional dyspnea; he indicated that he had to rest 
periodically in order to get his breath.  He denied smoking 
in the last 12 years.  He was not currently taking 
medications for his lung condition.  On examination, it was 
noted that the veteran was in no acute distress.  His lungs 
were clear without evidence of wheezing or rhonchi.  There 
were no abnormal chest wall movements.  There was no evidence 
of a rub, and breath sounds were equal bilaterally.  Chest x-
ray showed a 1 cm. Nodular density in the right lower lobe 
which was quite dense, calcified, and believed to represent 
an old granuloma; the remainder of the lung fields were 
clear.  Pulmonary function tests performed revealed post-
bronchial dilator FEV-1 and FEV-1/FVC of 70 and 87% of 
predicted respectively.  The diagnoses were multiple 
pneumothoraces by history with history of pleural abrasion 
surgically; and exertional dyspnea secondary to 
pneumothoraces and COPD.  The examiner stated that as to how 
much of the veteran's dyspnea was related to his service-
connected lung condition, as opposed to his COPD, cannot be 
determined with reasonable certainty.  

VA treatment records, dated from March 1999 to July 2002, 
show that the veteran continued to receive clinical attention 
and treatment for symptoms associated with his lung 
conditions.  During a clinical visit in April 2000, the 
veteran complained of pain in the high right rib under the 
clavicle region, productive cough of dark "tobacco" color.  
The impression was costochondritis related to recent surgery, 
exacerbating old surgery site.  When seen in September 2000, 
the veteran reported a long history of difficulty with 
exercise and getting very short of breath, unchanged for 
several months.  A Pulmonary function test (PFT), performed 
in February 2001, showed FEV-1 of 52%; FEV-1/FVC of 50%; and 
DLCO of 26%.  The examiner noted that the veteran was short 
of breath during every test trial, and he was unable to 
inhale 90 percent of trial 1.  A VA treatment report, dated 
in March 2001, reflect an impression of worsening lung 
condition as manifested by PFT of 50% of predicted, with 
worsening shortness of breath and pneumothorax after surgery.  

The veteran was afforded a VA compensation examination in 
April 2001, at which time he complained of occasional cough 
of several teaspoons of rubbery sputum.  He also complained 
of shortness of breath.  The veteran reported that he was 
able to walk approximately 100 yards or one flight of stairs.  
He was presently on Atrovent inhaler and Albuterol inhaler, 
totaling 2 to 6 times a day.  He complained of difficulty 
breathing described as "running out of air," worse with 
heavy lifting or exertion.  He indicated that he was not 
working.  Examination of the lungs revealed end expiratory 
wheezing, posteriorly.  There were no rales or rhonchi.  
There was no prolongation of the expiratory phase.  PFT 
revealed a pre-bronchial drug FEV-1 level of 59.8 percent of 
predicted, a pre-bronchial drug FEV-1/FVC of 49 percent, and 
a DLCO percentage of 32; these findings were interpreted as 
moderate obstruction without bronchodilator response, and 
with diffusion severely decreased.  The pertinent diagnoses 
were history of recurrent pneumothoraces bilaterally, status 
post right thoracotomy with pleurodesis, COPD, more likely 
than not due to smoking.  The examiner explained that the 
service-connected lung disorder was due to an episode of 
pneumonia in 1966.  He concluded that there was no 
relationship between the veteran's current COPD or recurrent 
pneumothoraces and his service-connected blunting of the 
right costophrenic angle.  

In a private medical statement, dated in August 2001, Dr. 
Brantley B. Pace reported that the veteran had chronically 
scarred lungs dating back to military service in 1966.  He 
noted that the veteran's pulmonary function studies show a 
drastic change in his lung functioning compared to the 
predicted function.  Dr. Pace indicated that he had known the 
veteran for approximately 40 years.  He noted that the 
veteran was unable to use common garden tools or yard tools 
because of shortness of breath and he was extremely limited 
due to his lung disorder.  In a subsequent statement, dated 
in May 2002, Dr. Pace indicated that it was his opinion that, 
after reviewing the veteran's military records and watching 
him have spontaneous pneumothoraces on two occasions, as well 
as seeing his lung tissue at surgery, the veteran's lung 
disease was related to his military service.  Dr. Pace 
further noted that the veteran's lung disease had restricted 
his life to a great degree.  

At his personal hearing in November 2002, the veteran 
testified that he had constant lung problems the entire time 
he was in military service; as such, he maintained that all 
of his current lung problems are related to the pneumonia and 
lung condition he developed during active military service.  
He stated that his lung condition had gotten progressively 
worse over the years.  The veteran indicated that he had to 
quit working as a result of his lung condition.  He indicated 
that he had worked as a truck driver.  

Received in January 2003 was a treatment report from James S. 
Jones, M.D., who noted that the veteran was a former heavy 
smoker having smoked two packs a day for 32 years but quit in 
1996 after having bilateral spontaneous pneumothoraces.  He 
also noted that the veteran was taken to surgery in 1973 at 
the hospital in Monticello and underwent a right-sided 
surgical pleurodesis and pleural abrasion.  He did reasonably 
well since that time, but did have a recurrent pneumothorax 
on the left side following kidney surgery in 2001.  
Symptomatically, he had had progressive breathlessness and 
carried a Class III dyspnea index.  He had a daily cough of 
about 2 teaspoons sputum.  He had occasional wheezing but had 
not felt like he had improved much with bronchodilators.  
Following a physical examination, the pertinent diagnoses 
were moderate obstructive pulmonary disease with history of 
previous heavy smoking, and history of bilateral spontaneous 
pneumothoraces.  The physician indicated that he was now 
adding Advair to the veteran's current medications.  Dr. 
Jones stated that he was unable to attribute all of the 
veteran's problems to his service-connected lung disorder.  

Received in February 2003 were VA outpatient treatment 
reports, dated from August 2001 to January 2003, which show 
that the veteran continued to receive clinical attention and 
treatment for symptoms of his lung condition, including 
shortness of breath.  During a clinical visit in January 
2003, the veteran complained of runny nose and sore throat.  
He was diagnosed with costochondritis.  Subsequently received 
treatment records, including VA as well as private treatment 
reports, dated from November 1973 through January 2004, show 
that the veteran received ongoing clinical evaluation for 
various lung problems.  Emergency room records dated in 
September 1978 and March 1990 reveal that the veteran was 
seen for spontaneous pneumothorax.  A treatment report, dated 
in November 2002, noted very coarse bronchial sounds in the 
right middle lobe posteriorly; other sounds were normal.  A 
chest x-ray, dated in August 2003, revealed prominent 
bronchial markings with granulomatous calcification in the 
right lung base.  During a clinical visit in September 2003, 
the veteran complained of chronic dyspnea on exertion due to 
lung problems.  He was diagnosed with chronic COPD and 
atypical chest pain.  It was noted that the veteran's 
pulmonary calcifications were stable.  

At his personal hearing in May 2004, the veteran indicated 
that he suffered from pneumonia in service that required 6 to 
7 days of hospitalization; he was then released back to basic 
training.  The veteran reported having an episode of 
pneumonia in August 1966; he noted that x-rays in November 
1966 showed pneumonia with evidence of pleural effusion.  The 
veteran indicated that after he was discharged in July 1968, 
he became a road truck driver.  The veteran's spouse reported 
that he had his first lung collapse in 1972; he subsequently 
had several episodes.  It was further argued that Dr. Pace 
explained that the veteran's lungs were not dark as those of 
a smoker's lungs; rather, they were pink and inflamed.  The 
veteran indicated that he had increased lung problems, 
especially with strenuous activities; he stated that he now 
uses three different types of inhalers for his lung problems.  
The veteran argues that he was never examined by Dr. Lubman.  
It was argued that the veteran's current pulmonary function 
results clearly reflect a worsening lung problem, which 
warrants an increased evaluation under Diagnostic Code 6843.  

Submitted at the hearing were medical records, including VA 
as well as private treatment reports, dated from March 1999 
to January 2004, most of which are duplicates of reports 
previously discussed.  The January 2004 treatment report 
reflect evaluation for an unrelated disability; during that 
clinical visit, it was noted that the veteran had shortness 
of breath on exertion, but he was stable.  

Legal Analysis.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected respiratory disability, 
blunting of right costophrenic angle, has been evaluated 
under 38 C.F.R. § 4.97, Diagnostic Code 6843.  Under that 
code, a traumatic chest wall defect, pneumothorax, or hernia 
is rated under the general rating formula for restrictive 
lung disease, based on pulmonary function test results 
including Forced Expiratory Volume in one second (FEV-1), the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC), or Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath method (DLCO (SB)).  
38 C.F.R. § 4.97, Diagnostic Code 6843.  

Under that code, a 10 percent rating is warranted where 
pulmonary function testing revealed that FEV-1 is 71 to 80 
percent of predicted; FEV-1/FVC is 71 to 80 percent; or where 
DLCO (SB) is 66 to 80 percent of predicted. A 30 percent 
rating is warranted where pulmonary function testing revealed 
that FEV-1 is 56 to 70 percent predicted; FEV-1/FVC is 56 to 
70 percent; or where DLCO (SB) is 56 to 65 percent predicted. 
A 60 percent rating is warranted where pulmonary function 
test revealed that FEV- 1 is 40 to 55 percent predicted; FEV-
1/FVC is 40 to 55 percent; or where DLCO (SB) is 40 to 55 
percent predicted. 38 C.F.R. Part 4, Diagnostic Codes 6843.  

A 100 percent rating is warranted where pulmonary function 
testing revealed that FEV-1 is less than 40 percent 
predicted; FEV-1/FVC is less than 40 percent; where DLCO (SB) 
is 40 percent predicted; where maximum exercise capacity is 
less than 15 ml/kg/min oxygen consumption; where there is cor 
pulmonale (right heart failure); where there is right 
ventricle hypertrophy; where there is pulmonary hypertension; 
(shown by echo or cardiac catheterization); or where there 
are episodes of acute respiratory failure; or where 
outpatient oxygen therapy is required.  Id.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) in Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam), stated that "when it is not 
possible to separate the effects of the [service-connected 
condition and a non-service-connected condition], VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)."

After careful review of the evidentiary record, the Board 
concludes that the evidence of record supports a 60 percent 
rating for the veteran's service-connected pulmonary 
impairment.  Recent treatment reports note complaints of 
shortness of breath on exertion.  The Board notes that the 
veteran's February 2001 FEV-1 score of 52 percent of the 
predicted value and the FEV-1/FVC score of 50 percent clearly 
meets the 60 percent disability rating under 38 C.F.R. 
§ 4.97, Diagnostic Code 6843, in that both scores are between 
40 and 55 percent of the predicted value.  Subsequent PFT 
studies in April 2001 reflect that the veteran's FEV-1/FVC 
score was 49 percent of predicted value, again meeting the 
criteria for a 60 percent rating, but that the FEV-1 score of 
59.8% warranted only a 30 percent rating.  While DLCO scores 
were reported, it is not clear that the scores were obtained 
utilizing the single breath method.  Under Diagnostic Code 
6843, these finding meet one of the alternative tests for a 
60 percent rating for restrictive lung disease.  Although the 
veteran's pulmonary dysfunction could be attributed to 
several different disorders or causes, the Board notes that 
the pulmonary function testing of record does not provide any 
basis for dissociating any portion of the impairment from the 
service-connected disability.  While the evidence of record 
indicates that the results of the pulmonary function tests 
were due to impairment resulting from both the service-
connected pulmonary disorder and to impairment resulting from 
tobacco abuse, it is not possible to separate the effects of 
the service-connected condition and a non-service-connected 
condition.  Accordingly, 38 C.F.R. § 3.102 requires that 
reasonable doubt as to this matter be resolved in the 
appellant's favor.  Accordingly, the Board will attribute all 
reported respiratory signs and symptoms to the service-
connected condition.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  Therefore, as impairment due to blunting of the 
right costophrenic angle cannot be clearly distinguished from 
impairment due to smoking, the Board must rate the service-
connected disorder and its residual effect on respiratory 
capacity based on the findings made at the examinations in 
2001, the most recent pulmonary function test results of 
record.  38 C.F.R. § 3.102.  As such, and by granting the 
veteran the benefit of the doubt, a 60 percent disability 
rating is warranted.  38 C.F.R. § 4.97 (Diagnostic Code 
6843).  

The test results do not meet the criteria, however, for a 100 
percent evaluation for the FEV-1 or FEV- 1/FVC.  In fact, the 
veteran's results fall far short from reaching any of the 
necessary findings for a 100 percent rating under Diagnostic 
Code 6843 based upon the test results for FEV-1 or FEV- 
1/FVC.  As noted above, it is not clear that the DLCO results 
obtained in 2001 testing were based on the single breath 
method as required by Diagnostic Code 6843.  Moreover, the 
evidence of record does not suggest that the veteran recently 
had any episodes of acute respiratory failure, or that the 
veteran required outpatient oxygen therapy.  The Board also 
notes that the most recent evidence of record does not 
suggest that the veteran had pleurisy with emphysema; nor did 
he have any recent episodes of spontaneous pneumothorax.  38 
C.F.R. § 4.97 (Diagnostic Code 6843, Notes 1-2) (2003).  As 
such, a 100 percent rating is not warranted.  Should the 
veteran's disability picture change in the future, he may be 
assigned an increased rating.  See 38 C.F.R. § 4.1.  


ORDER

A 60 percent rating for blunting of the right costophrenic 
angle is granted, subject to the laws and regulations 
governing the award of monetary benefits.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



